Citation Nr: 1316619	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  08-24 829	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher rating for service-connected for service-connected chronic fatigue syndrome (CFS), rated as 10 percent disabling prior to March 3, 2012, and as 40 percent disabling from that date.

2.  Entitlement to a higher rating in excess of 20 percent for a service-connected low back disability, from August 30, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to January 1985 and from October 1986 to April 1991.

This case comes to the Board on appeal from decisions of the RO in Nashville, Tennessee.  In December 2011, the Board remanded the issues of entitlement to service connection for an acquired psychiatric disorder and the issues of increased disability ratings for CFS and for a low back disability since August 30, 2011 to the RO via the Appeals Management Center (AMC) for additional development.  

In an October 2012 rating decision, the AMC granted service connection and a 70 percent rating for posttraumatic stress disorder (PTSD), granted an increased 40 percent rating for chronic fatigue syndrome, and granted an increased 20 percent rating for degenerative disc disease of the lumbar spine.  The case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1981 to January 1985 and from October 1986 to April 1991.

2.  On April 22, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant or her authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


